Citation Nr: 0811512	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-22 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic 
rhinitis.

2.  Entitlement to an initial rating higher than 10 percent 
for a herniated disc of the lumbosacral spine.

3.  Entitlement to an initial rating higher than 20 percent 
for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant/Veteran

INTRODUCTION

The veteran had periods of active duty between June 1966 and 
July 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which granted service connection for 
the veteran's low back disability with radiculopathy into the 
right lower extremity and for his allergic rhinitis.  The 
veteran requests that higher initial ratings be assigned.

The veteran appeared and testified before the Board sitting 
in Lincoln in July 2006.  Unfortunately, a transcript of that 
hearing could not be produced.  In December 2006, the veteran 
was advised of the technical difficulty and given an 
opportunity to schedule another hearing.  The veteran did not 
respond to the VA correspondence and, as such, the Board 
finds that his request for a hearing has been satisfied.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has daily congestion, watery eyes and a runny 
nose.  He has 70 percent nasal blockage on the right and 20 
percent blockage on the left.  He does not have nasal polyps.

3.  With repetitive motion, the veteran's thoracolumbar 
flexion is limited to 30 degrees, which is severe limitation 
of motion.

4.  The veteran has constant pain and foot numbness in the 
right lower extremity that does not interfere with his 
activities of daily living.  This equates to moderate 
incomplete paralysis of the sciatic nerve.

CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for allergic rhinitis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.97, Diagnostic Code 6522 (2007).

2.  Criteria for a 40 percent rating for a herniated disc of 
the lumbosacral spine have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5292 (2003), Diagnostic Codes 
5237, 5238, 5242 (2007).

3.  Criteria for a rating higher than 20 percent for 
radiculopathy of the right lower extremity have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in February 2003, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims of entitlement to service connection for 
allergic rhinitis and for a back disability with right leg 
symptoms, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The claims 
were granted in January 2004.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that once service connection is 
granted, the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Consequently, the Board finds that VA met its obligation to 
notify the veteran and no further notice is needed.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, and by affording him the 
opportunity to give testimony before the Board in July 2006.  
It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  The Board notes that 
the veteran's representative, in its January 2008 Informal 
Hearing Presentation, asked that another VA examination be 
scheduled to determine the current severity of the veteran's 
back disability.  Following a complete review of the file, 
the Board finds sufficient evidence to increase the rating 
assigned for the veteran's low back disability and, 
therefore, finds that it is in the veteran's best interest to 
issue a decision at this time instead of further delaying the 
adjudication process.  The veteran is not prejudiced by this 
action as the medical evidence and presentations by the 
veteran himself clearly show that the veteran has had periods 
of more severe functional impairment yet he has been able to 
maintain employment and perform all activities of daily 
living.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  Accordingly, the Board now turns to the merits 
of the veteran's claims.

The veteran contends that his back, right leg and allergy 
disabilities are more severe than rated.  He asserts that he 
is able to maintain full-time employment, but experiences a 
runny nose, watery eyes, low back pain and right leg and foot 
numbness on a daily basis for which he uses medication.  He 
has occasional nasal stuffiness and has had one period of 
back pain so severe in 2003 that he had to use crutches to 
ambulate and participate in physical therapy and treatment at 
a pain clinic.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

Allergic Rhinitis

The veteran's allergic rhinitis is assigned a noncompensable 
rating under 38 C.F.R. § 4.97, Diagnostic Code 6522.  In 
order for a 10 percent rating to be assigned for this 
disability, there must be evidence of either the presence of 
nasal polyps or greater than 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  Compensable ratings may also be assigned under various 
other diagnostic codes upon a showing of difficulty speaking, 
periods of incapacitation and/or hoarseness.

The veteran asserts that he has daily symptoms, but has never 
been incapacitated by his allergic rhinitis.  He has watery 
eyes and a runny nose daily, with symptoms being more severe 
in the morning.  The veteran has advised medical personnel 
that he experiences occasional obstruction and has to breathe 
through his mouth.  He has been treated with both 
prescription medication and over-the-counter medication for 
his symptoms, but has never required any surgical 
intervention.  The veteran works on a full-time basis and 
advises that neither his work nor his activities of daily 
living are limited by his allergic rhinitis.  He has never 
asserted that he has hoarseness or difficulty speaking.

Upon VA examination in April 2005, the veteran was found to 
have a 70 percent nasal obstruction on the right and a 20 
percent obstruction on the left.  There was no sinus 
tenderness, purulent discharge or crusting.  The veteran did 
not have hyperemia of the nasal mucosa.  The diagnosis was 
chronic allergic rhinitis.

Given the evidence as outlined above, the Board finds that 
the noncompensable rating assigned is the most appropriate.  
Although the Board empathizes with the veteran's daily plight 
with respect to difficulty breathing, the evidence, including 
the veteran's own assertions, shows that he does not have 
total obstruction and is not limited in his activities as a 
result of his allergic rhinitis.  He does not have polyps nor 
the severe level of obstruction required for assignment of a 
10 percent rating under Diagnostic Code 6522.  As such, his 
request for a compensable rating must be denied on a 
schedular basis.

Low Back Disability

The veteran submitted his application for VA benefits in 
January 2003.  At that time, limitation of motion of the 
lumbar spine was rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  A 40 percent rating was assigned for severe 
limitation of motion, a 20 percent rating was assigned for 
moderate limitation, and a 10 percent rating was assigned for 
slight limitation of motion in the low back.  Ratings higher 
than 40 percent were only for assignment when there was 
evidence of residuals of a fractured vertebra or ankylosis, 
which is freezing of the joint, in the lumbar spine.  See 
Diagnostic Codes 5285 and 5286 (2003).

During the course of this appeal, all rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a were amended.  See 68 Fed. Reg. 51. 454 
(August 27, 2003) codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2004).  The regulation amendments became 
effective September 26, 2003, and changed the diagnostic code 
numbers used for all spine disabilities and instituted the 
use of a general rating formula for diseases and injuries of 
the spine for the new Diagnostic Codes 5235 to 5243 unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes as outlined 
above under the discussion of Diagnostic Code 5293 
(Intervertebral Disc Syndrome is redesignated as Diagnostic 
Code 5243).  

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater than 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

Finally, the Board notes that 38 C.F.R. §§ 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The United States Court of Appeals for 
Veterans Claims (Court) interpreted these regulations in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

The medical evidence reveals that the veteran had a severe 
flare-up of his low back pain in 2003.  He required crutches 
to ambulate and participated in physical therapy as well as 
treatment at a pain clinic at which he received epidural 
steroid injections.  The veteran experienced some improvement 
and later records show that he no longer has an antalgic 
gait, does not require the use of assistive devices to 
ambulate and does not participate in physical therapy or 
continued treatment at the pain clinic.  He does, however, 
have daily low back pain that increases with bending and 
sitting for long periods of time as well as daily numbness 
into his right leg and foot.

The veteran's treatment records do not reflect objective 
findings of limitation of motion, but show continued 
complaints of movement being limited by pain.  Upon VA 
examination in March 2003, the veteran was initially able to 
flex his lumbar spine forward to 90 degrees; however, with 
repetitive testing, that flexion ability became limited to 30 
degrees with discomfort.  Upon VA examination in April 2005, 
the veteran began testing with an ability to flex to 85 
degrees, but this too was limited by pain starting at 40 
degrees.  The veteran has consistently shown an ability to 
extend his back to 30 degrees, rotate and flex laterally to 
30 degrees, and perform some straight leg raising.  The 
veteran reports having an office job in which he can limit 
his bending and lifting to such a degree that his back pain 
does not interfere with his ability to perform his duties.  
He relates that subsequent to the 2003 incident in which he 
had a severe flare-up, he has not experienced any 
incapacitating episodes.

In light of the evidence of record, the Board finds that the 
veteran is entitled to assignment of a 40 percent rating for 
his low back disability under both the rating criteria in 
effect at the time he filed his claim and under the current 
criteria.  Specifically, when resolving all reasonable doubt 
in favor of the veteran with respect to his actual limitation 
of motion, the Board finds that he had 30 degrees of flexion 
in 2003 which is severe limitation of motion.  Although he 
was able to flex his spine to 90 degrees upon initial 
testing, the Board looks to the worse-case scenario under 
DeLuca and finds that since the veteran had motion limited to 
30 degrees with repetition, this is the measurement that 
should be given the most value.  As such, the veteran met the 
criteria for assignment of a 40 percent rating under 
Diagnostic Code 5292.

Under current rating criteria, a 40 percent rating is also 
for assignment when there is evidence of forward flexion 
limited to 30 degrees or less.  Thus, the rating of 40 
percent is appropriate.  The Board acknowledges that testing 
performed in 2005 shows that the veteran's flexion was 
limited by pain at 40 degrees as opposed to 30 degrees.  The 
Board points out, however, that VA will handle cases affected 
by change in medical findings or diagnosis so as to produce 
the greatest degree of stability of disability evaluations 
consistent with the laws and regulations governing disability 
compensation and pension.  See 38 C.F.R. § 3.344(a).  Thus, 
when considering that the veteran's symptomatology has been 
essentially consistent since he filed his claim in January 
2003, the Board finds that the assignment of the more 
favorable 40 percent evaluation should be assigned for the 
entire period in question.  A rating higher than 40 percent 
is not for assignment on a schedular basis as there is no 
evidence of a fractured vertebra or ankylosis of the lumbar 
spine.

Right Lower Extremity

The veteran asserts that he experiences pain and numbness in 
the right leg and foot on a daily basis.  He continues to 
work full-time and does not participate in regular treatment 
for the neurological symptoms in the right lower extremity.  
He does not contend that he has paralysis nor that movement 
of the leg, knee or foot is limited in any way.

The veteran's right leg disability is assigned a 20 percent 
rating under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for 
moderate incomplete paralysis of the sciatic nerve.  A higher 
rating of 40 percent is for assignment upon a showing of 
moderately severe incomplete paralysis and a 60 percent 
rating will be assigned if there is evidence of marked 
muscular atrophy in addition to severe incomplete paralysis.  
An 80 percent rating is assigned when the evidence reveals 
complete paralysis, including the foot dangling and dropping, 
no active movement possible of muscles below the knee, and/or 
flexion of the knee weakened or lost.

The medical evidence shows that the veteran had complaints of 
lumbar radicular pain in 2002, but no obvious sensory 
deficits were found.  In 2003, he had a severe flare-up of 
symptoms and had to ambulate with crutches for a brief 
period.  There is no evidence of paralysis of the sciatic 
nerve, muscular atrophy in the right lower extremity or 
continued interference with the veteran's activities of daily 
living, including employment.

Upon VA examination in April 2005, the veteran had mild 
sensation changes, but no motor impairments.  There was no 
muscle wasting or atrophy seen and none reported by the 
veteran.  He again related that he did not have flare-ups, 
but constant pain and numbness; that he was able to work 
full-time; and that his daily activities were not limited by 
his right leg and foot numbness and pain.

Given the evidence as outlined above, the Board finds that 
the veteran's right lower extremity disability is reflective 
of moderate incomplete paralysis of the sciatic nerve.  His 
impairment may not be considered moderately severe or severe 
incomplete paralysis because there is no suggestion in the 
record that he has actual loss of movement in the right leg 
or foot, loss of muscle mass in the extremity or anything 
other than mild sensation changes.  Consequently, the Board 
finds that the 20 percent rating currently assigned is the 
highest possible rating available for all periods in 
question.  Thus, the veteran's request for a higher rating 
must be denied on a schedular basis.

Extra-Schedular Ratings

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected disabilities and he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating any 
exceptional factors.  Specifically, the veteran has not 
required frequent periods of hospitalization for any of his 
disabilities and his treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  The Board does not doubt that 
limitation caused by low back pain, right leg and foot pain 
and numbness, and by daily nasal congestion and allergic 
symptoms has an adverse impact on employability; however, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluations currently assigned, including the 40 
percent rating for low back disability assigned in this 
decision, more than adequately reflects the clinically 
established impairments experienced by the veteran.  
Accordingly, higher ratings are not appropriate for 
assignment on an extra-schedular basis.


ORDER

A compensable rating for allergic rhinitis is denied.

A 40 percent rating for a herniated disc of the lumbar spine 
is granted as of January 23, 2003, subject to the laws and 
regulations governing the award of monetary benefits.

A rating higher than 20 percent for radiculopathy of the 
right lower extremity is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


